Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on November 29, 2021 is acknowledged.
Claims 12-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Applicants’ response to the restriction requirement outlined previously by Examiner Mellott is appreciated.  However, whereas the earlier Office action simply compelled Applicant to select for prosecution between claims 1-11 and 12-26, the current Examiner believes strongly that an election of species requirement was also merited.  Indeed, claim 1 encompasses coating compositions containing all manner of silane and polysiloxane (hydrolytic condensates of the silane) bearing a multitude of different organic functional groups as substituents bonded to the central silicon atom (or, in the case of the polysiloxanes, pendant to the polymer skeleton).  Even within the different numbered sub-genera, there are numerous distinct species.  Consider, for instance, organic group (1) containing a multiple bond between carbon and carbon, carbon and oxygen, and carbon and nitrogen.  Claims 3, 4, and 5 make clear that this single sub-genus encompasses functional groups as disparate as vinyl groups, ester (acyl) containing groups, and nitrile groups.  Thus, at least claim 1 is really of quite incredible scope and an election of species requirement is justified.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(I) film forming compositions comprised of silanes or polysiloxanes containing carbon-carbon multiple bonds,
 (II) film forming compositions comprised of silanes or polysiloxanes containing carbon-oxygen multiple bonds,
(III) film forming compositions comprised of silanes or polysiloxanes containing carbon-nitrogen multiple bonds,
(IV) film forming compositions comprised of silanes or polysiloxanes containing functional groups comprising sulfur atoms,
(V) film forming compositions comprised of silanes or polysiloxanes containing epoxide residues,
(VI) film forming compositions comprised of silanes or polysiloxanes containing amide residues,
(VII) film forming compositions comprised of silanes or polysiloxanes containing amine/ammonium groups, and
(VIII) film forming compositions comprised of silanes or polysiloxanes containing phenol-formaldehyde residues.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Polysiloxanes containing the majority, if not all, of the various functional groups outlined supra are known (though the Examiner questions the curability of at least some of them by high energy incident light but this is an issue more appropriately developed in a first action on the merits).  Claim 1 is tantamount to a product claim to the extent that the only required component of the coating is the silane/polysiloxane itself and the Examiner takes notice of the fact that polysiloxane featuring vinyl-, acrylic-, epoxide-, amine, mercaptan-, etc. substituents are widely documented.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is generic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





March 11, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765